THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT. DEBT CONVERSION AGREEMENT (Canadian Subscriber) TO: Online Disruptive Technologies, Inc. (the “Company”) 3120 S. Durango Dr. Suite 305, Las Vegas, Nevada 89117 WHEREAS: A.The Company is indebted to (“”) in the total amount of $ (the “ Total Indebtedness”) for unpaid remuneration for consulting services performed; and B. has agreed to convert $ of the Total Indebtedness (the “Conversion Amount”) into common shares of the Company pursuant to the terms and conditions of this Agreement. NOW THEREFORE this Agreement witnesses that for and in consideration of the mutual covenants, agreements, representations and warranties in this Agreement and other good and valuable consideration, the receipt and sufficiency of which is acknowledged by each party, the parties agree as follows: 1. Acknowledgment of Debt 1.1The Company and acknowledge and agree that, as of the date of this Agreement, the Company is indebted to in the amount of the Total Indebtedness. 2. Subscription and Release 2.1On the basis of the representations and warranties and subject to the terms and conditions set forth herein, hereby irrevocably agrees to convert the Conversion Amount into common shares of the Company (the “Securities”) to be issued to , the sole shareholder, officer and director of (“” and together with , the “Consultants”), at a conversion price of $0.01 per each share of the Company. 2.2On the basis of the representations and warranties and subject to the terms and conditions set forth herein, the Company hereby irrevocably agrees to issue the Securities to , as duly issued and authorized, fully paid and non-assessable shares, and deliver the Securities, comprised of a duly and validly issued certificate representing the Securities to on the Closing Date, in exchange for and upon the conversion of the Conversion Amount. 2.3 hereby agrees that upon delivery of the Securities to by the Company in accordance with the provisions of this Agreement and applicable law, all amounts outstanding under the Conversion Amount will be fully satisfied and extinguished, and will remise, release and forever discharge the Company and its respective directors, officers, employees, successors, solicitors, agents and assigns from any and all obligations to pay the Conversion Amount, other than any such obligations arising out of or in connection with the issuance, sale and delivery of the Securities or otherwise under this Agreement. 2.4For greater certainty, following the conversion of the Conversion Amount, the Company and acknowledge that the Company remains indebted to in the amount of the balance of the Total Indebtedness. 3. Documents Required from the Consultants 3.1The Consultants have completed, signed and returned to the Company an executed copy of this Agreement and the Consultants shall complete, sign and return to the Company as soon as possible, on request by the Company, any additional documents, questionnaires, notices and undertakings as may be required by any regulatory authorities and applicable law. 4. Conditions and Closing 4.1Closing of the offering of the Securities (the “Closing”) shall occur on the date as determined by the Company in its sole discretion (the “Closing Date”). 5. Acknowledgements and Agreements of the Consultants 5.1The Consultants acknowledge and agrees that: (a) none of the Securities have been or, except as contemplated herein, will be registered under the Securities Act of 1933, as amended (the “1933 Act”), or under any state securities or “blue sky” laws of any state of the United States, and, unless so registered, may not be offered or sold in the United States or, directly or indirectly, to U.S. Persons, as that term is defined in Regulation S under the 1933 Act (“Regulation S”), except in accordance with the provisions of Regulation S, pursuant to an effective registration statement under the 1933 Act, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the 1933 Act and in each case only in accordance with applicable state and provincial securities laws; (b) the Consultants acknowledge that the Company has not undertaken, and will have no obligation, to register any of the Securities under the 1933 Act or any other securities legislation; (c) the Consultants represent and warrant that the Consultants satisfy one of the categories of registration and prospectus exemptions provided in National Instrument 45-106 (“NI 45-106”) adopted by the Ontario Securities Commission (the “BCSC”) and other provincial securities commissions; (d) the decision to execute this Agreement and acquire the Securities has not been based upon any oral or written representation as to fact or otherwise made by or on behalf of the Company and such decision is based entirely upon a review of any public information which has been filed by the Company with the Securities and Exchange Commission (“SEC”) in compliance, or intended compliance, with applicable securities legislation; (e) the Consultants and the Consultants’ advisor(s) have had a reasonable opportunity to ask questions of and receive answers from the Company in connection with the distribution of the Securities hereunder, and to obtain additional information, to the extent possessed or obtainable without unreasonable effort or expense, necessary to verify the accuracy of the information about the Company; (f) the books and records of the Company were available upon reasonable notice for inspection, subject to certain confidentiality restrictions, by the Consultants during reasonable business hours at its principal place of business, and all documents, records and books in connection with the distribution of the Securities hereunder have been made available for inspection by the Consultants, the Consultants’ lawyer and/or advisor(s); 2 (g) all of the information which the Consultants have provided to the Company is correct and complete as of the date this Agreement is signed, and if there should be any change in such information prior to this Agreement being executed by the Company, the Consultants will immediately provide the Company with such information; (h) the Company is entitled to rely on the representations and warranties of the Consultants contained in this Agreement and the Consultants will hold harmless the Company from any loss or damage it or they may suffer as a result of the Consultants’ failure to correctly complete this Agreement; (i) the Consultants will indemnify and hold harmless the Company and, where applicable, its directors, officers, employees, agents, advisors and shareholders, from and against any and all loss, liability, claim, damage and expense whatsoever (including, but not limited to, any and all fees, costs and expenses whatsoever reasonably incurred in investigating, preparing or defending against any claim, lawsuit, administrative proceeding or investigation whether commenced or threatened) arising out of or based upon any representation or warranty of the Consultants contained in this Agreement or in any document furnished by the Consultants to the Company in connection herewith being untrue in any material respect or any breach or failure by the Consultants to comply with any covenant or agreement made by the Consultants to the Company in connection therewith; (j) the Company will refuse to register any transfer of the Securities not made in accordance with the provisions of Regulation S, pursuant to an effective registration statement under the 1933 Act or pursuant to an available exemption from the registration requirements of the 1933 Act and in accordance with any other applicable securities laws; (k) the Consultants have been advised to consult the Consultants’ own legal, tax and other advisors with respect to the merits and risks of an investment in the Securities and with respect to applicable resale restrictions, and it is solely responsible (and the Company is not in any way responsible) for compliance with: (i) any applicable laws of the jurisdiction in which the Consultants are resident in connection with the distribution of the Securities hereunder, and (ii) applicable resale restrictions; (l) the Consultants consent to the placement of a legend on any certificate or other document evidencing any of the Securities to the effect that such securities have not been registered under the 1933 Act or any state securities or “blue sky” laws and setting forth or referring to the restrictions on transferability and sale thereof contained in this Agreement such legend to be substantially as follows: “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT. 3 (m) the Company has advised the Consultants that the Company is relying on an exemption from the requirements to provide the Consultants with a prospectus to issue the Securities and, as a consequence of acquiring the Securities pursuant to such exemption certain protections, rights and remedies provided by the applicable securities legislation of Quebec including statutory rights of rescission or damages, will not be available to the Consultants; (n) the statutory and regulatory basis for the exemption claimed for the offer and sale of the Securities, although in technical compliance with Regulation S, would not be available if the offering is part of a plan or scheme to evade the registration provisions of the 1933 Act; (o) neither the SEC nor any other securities commission or similar regulatory authority has reviewed or passed on the merits of any of the Securities and no documents in connection with the sale of the Securities hereunder have been reviewed by the SEC or any state securities administrators; (p) there is no government or other insurance covering any of the Securities; and (q) this Agreement is not enforceable by the Consultants unless it has been accepted by the Company. 6. Representations, Warranties and Covenants of the Consultants 6.1The Consultants hereby represent and warrant to and covenant with the Company (which representations, warranties and covenants shall survive the Closing) that: (a) the Consultants are not U.S. Persons and is not acquiring the Securities for the account or benefit of, directly or indirectly, any U.S. Person; (b) the Consultants are resident in the jurisdiction set out under the heading “Name and Address of Consultants” on the signature page of this Agreement; (c) the Consultants have the legal capacity and competence to enter into and execute this Agreement and to take all actions required pursuant hereto and, if either of the Consultants are a corporate entity, it is duly incorporated and validly subsisting under the laws of its jurisdiction of incorporation and all necessary approvals have been obtained to authorize execution and performance of this Agreement on behalf of the Consultants; (d) the entering into of this Agreement and the transactions contemplated hereby do not result in the violation of any of the terms and provisions of any law applicable to, or, if either of the Consultants are a corporate entity, the constating documents of, the Consultants or of any agreement, written or oral, to which the Consultants may be a party or by which the Consultants are or may be bound; (e) the Consultants have duly executed and delivered this Agreement and it constitutes a valid and binding agreement of the Consultants enforceable against the Consultants; (f) the Consultants have received and carefully read this Agreement; (g) is acquiring the Securities as principal for investment only and not with a view to resale or distribution; 4 (h) the Consultantsare aware that an investment in the Company is speculative and involves certain risks, including the possible loss of the entire investment; (i) the Consultants have made an independent examination and investigation of an investment in the Securities and the Company and has depended on the advice of its legal and financial advisors; (j) the Consultants (i) have adequate net worth and means of providing for its current financial needs and possible personal contingencies, (ii) have no need for liquidity in this investment, and (iii) are able to bear the economic risks of an investment in the Securities for an indefinite period of time; (k) the Consultants (i) are able to fend for themselves; (ii) have such knowledge and experience in business matters as to be capable of evaluating the merits and risks of its prospective investment in the Securities; and (iii) can afford the complete loss of such investment; (l) the Consultants are outside the United States when receiving and executing this Agreement; (m) the Consultants are not an underwriter of, or dealer in, the common shares of the Company, nor are the Consultants participating, pursuant to a contractual agreement or otherwise, in the distribution of the Securities; (n) the Consultants are not aware of any advertisement of any of the Securities and is not acquiring the Securities as a result of any form of general solicitation or general advertising including advertisements, articles, notices or other communications published in any newspaper, magazine or similar media or broadcast over radio or television, or any seminar or meeting whose attendees have been invited by general solicitation or general advertising; (o) others will rely upon the truth and accuracy of the representations and warranties contained in this Section 6.1 and agrees that if such representations and warranties are no longer accurate or have been breached, the Consultants shall immediately notify the Company; (p) no person has made to the Consultants any written or oral representations: (i) that any person will resell or repurchase any of the Securities; (ii) that any person will refund the purchase price of any of the Securities; (iii) as to the future price or value of any of the Securities; or (iv) that any of the Securities will be listed and posted for trading on any stock exchange or automated dealer quotation system or that application has been made to list and post any of the Securities of the Company on any stock exchange or automated dealer quotation system; and (q) the Consultants have provided to the Company, along with an executed copy of this Agreement:, and such other supporting documentation that the Company or its legal counsel may request to establish the Consultants’ qualification as a qualified investor. 6.2In this Agreement, the term “U.S. Person” shall have the meaning ascribed thereto in RegulationS promulgated under the 1933 Act and for the purpose of the Agreement includes any person in the United States. 7. Canadian Resale Restriction 7.1The Consultants acknowledge that the Securities are subject to resale restrictions in Canada and may not be traded in Canada except as permitted by the applicable securities act and the rules made thereunder. 7.2Pursuant to National Instrument 45-102, a subsequent trade in the Securities will be a distribution subject to the prospectus and registration requirements of applicable Canadian securities legislation unless certain conditions are met, which conditions include a hold period (the“Canadian Hold Period”) that shall have elapsed from the date on which the Securities were issued to and, during the currency of the Canadian Hold Period, any certificate representing the Securities is to be imprinted with a restrictive legend (the “Canadian Legend”). 5 7.3By executing and delivering this Subscription, the Consultants will have directed the Issuer not to include the Canadian Legend on any certificates representing the Securities to be issued to . 7.4As a consequence, will not be able to rely on the resale provisions of National Instrument 45-102, and any subsequent trade in any of the Securities during or after the Canadian Hold Period will be a distribution subject to the prospectus and registration requirements of Canadian securities legislation, to the extent that the trade is at that time subject to any such Canadian securities legislation. 8. Representations and Warranties will be Relied Upon by the Company 8.1The Consultants acknowledge and agree that the representations and warranties contained herein are made by it with the intention that such representations and warranties will be relied upon by the Company and its legal counsel in determining the Consultants’ eligibility to acquire the Securities under applicable securities legislation.The Consultants further agree that by accepting delivery of the certificates representing the Securities on the Closing Date, they will be representing and warranting that the representations and warranties contained herein are true and correct as at the Closing Date with the same force and effect as if they had been made by the Consultants on the Closing Date and that the representations and warranties will survive the acquisition by the of the Securities notwithstanding any subsequent disposition by of such securities. 9. Acknowledgement and Waiver 9.1The Consultants have acknowledged that the decision to acquire the Securities was solely made on the basis of publicly available information.The Consultants hereby waive, to the fullest extent permitted by law, any rights of withdrawal, rescission or compensation for damages to which the Consultants might be entitled in connection with the distribution of any of the Securities. Resale Restrictions 10.1The Consultants acknowledge that any resale of the Securities will be subject to resale restrictions contained in the securities legislation applicable to the Consultants or proposed transferee.The Consultants acknowledge that none of the Securities have been registered under the 1933 Act or the securities laws of any state of the United States.None of the Securities may be offered or sold in the United States unless registered in accordance with United States federal securities laws and all applicable state and provincial securities laws or exemptions from such registration requirements are available. Legending and Registration of Subject Securities 11.1The Consultants hereby acknowledge that a legend may be placed on the certificates representing the Securities to the effect that the Securities represented by such certificates are subject to a hold period and may not be traded until the expiry of such hold period except as permitted by applicable securities legislation. 11.2The Consultants hereby acknowledge and agree to the Company making a notation on its records or giving instructions to the registrar and transfer agent of the Company in order to implement the restrictions on transfer set forth and described in this Agreement. Collection of Personal Information 12.1The Consultants acknowledge and consent to the fact that the Company is collecting the Consultants’ personal information for the purpose of fulfilling this Agreement and completing the transactions contemplated herein.The Consultants’ personal information (and, if applicable, the personal information of those on whose behalf the Consultants are contracting hereunder) may be disclosed by the Company to (a) stock exchanges or securities regulatory authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax authorities, (d) authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and (e) any of the other parties involved in the transactions contemplated herein, including legal counsel, and may be included in record books in connection with the transactions contemplated herein.By executing this Agreement, the Consultants are deemed to be consenting to the foregoing collection, use and disclosure of the Consultants’ personal information (and, if applicable, the personal information of those on whose behalf the Consultants are contracting hereunder) and to the retention of such personal information for as long as permitted or required by law or business practice.Notwithstanding that the Consultants may be purchasing Securities as agent on behalf of an undisclosed principal, the Consultants agree to provide, on request, particulars as to the identity of such undisclosed principal as may be required by the Company in order to comply with the foregoing. 12.2Furthermore, the Consultants are hereby notified that: (a) the Company may deliver to a provincial securities commission and/or the SEC certain personal information pertaining to the Consultants, including such Consultants’ full name, residential address and telephone number, the number of shares or other securities of the Company owned by the Consultants, the number of Securities purchased by the Consultants and the total purchase price paid for such Securities, the prospectus exemption relied on by the Company and the date of distribution of the Securities, (b) such information is being collected indirectly by the provincial securities commission under the authority granted to it in securities legislation, and (c) such information is being collected for the purposes of the administration and enforcement of the securities legislation of Canada. 6 Costs 13.1Each party shall bear its own costs and expenses (including any fees and disbursements of any counsel retained by such party) relating to the issuance of the Securities and the other transactions contemplated by this Agreement. Governing Law 14.1This Subscription Agreement is governed by the laws of the State of Nevada. Survival 15.1This Agreement, including without limitation the representations, warranties and covenants contained herein, shall survive and continue in full force and effect and be binding upon the parties hereto notwithstanding the completion of the purchase of the Securities by the Consultants pursuant hereto. Assignment 16.1This Agreement is not transferable or assignable. Severability 17.1The invalidity or unenforceability of any particular provision of this Agreement shall not affect or limit the validity or enforceability of the remaining provisions of this Agreement. Entire Agreement 18.1Except as expressly provided in this Agreement and in the agreements, instruments and other documents contemplated or provided for herein, this Agreement contains the entire agreement between the parties with respect to the sale of the Securities and there are no other terms, conditions, representations or warranties, whether expressed, implied, oral or written, by statute or common law, by the Company or by anyone else. 7 Notices 19.1All notices and other communications hereunder shall be in writing and shall be deemed to have been duly given if mailed or transmitted by any standard form of telecommunication.Notices to the Consultants shall be directed to the address on the signature page of this Agreement and notices to the Company shall be directed to it at 3120 S. Durango Dr. Suite 305, Las Vegas, Nevada 89117. Counterparts and Electronic Means 20.1This Agreement may be executed in any number of counterparts, each of which, when so executed and delivered, shall constitute an original and all of which together shall constitute one instrument.Delivery of an executed copy of this Agreement by electronic facsimile transmission or other means of electronic communication capable of producing a printed copy will be deemed to be execution and delivery of this Agreement as of the date hereinafter set forth. IN WITNESS WHEREOF the Consultants have duly executed this Agreement as of the date of acceptance by the Company. (Name of Subscriber – Please type or print) (Name of Subscriber – Please type or print) (Signature and, if applicable, Office) (Signature and, if applicable, Office) (Address of Subscriber) (Address of Subscriber) (City, State or Province, Postal Code of Subscriber) (City, State or Province, Postal Code of Subscriber) (Country of Subscriber) (Country of Subscriber) (Email Address) (Email Address) (Telephone Number) (Telephone Number) A C C E P T A N C E The above-mentioned Agreement in respect of the Securities is hereby accepted by Online Disruptive Technologies, Inc. DATED at , the day ofNovember, 2012. ONLINE DISRUPTIVE TECHNOLOGIES, INC. Per: Authorized Signatory 8
